Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 1 of 16 PageID #: 534




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                               )
ASTRAZENECA AB,                                )
                                               )
                  Plaintiff,                   )
                                               )
                  v.                           )
                                               ) C.A. No. 18-0664-RGA
ZYDUS PHARMACEUTICALS (USA)                    )
INC.,                                          )
                                               )
                  Defendant.                   )
                                               )
                                               )

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

                  Plaintiff AstraZeneca AB (“AstraZeneca”), by its attorneys, hereby alleges as

follows:

                                   NATURE OF THE ACTION

        1.        This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, against defendant Zydus Pharmaceuticals (USA) Inc.

(“Zydus”). This action relates to Abbreviated New Drug Application (“ANDA”) No. 211582

filed by Zydus with the U.S. Food and Drug Administration (“FDA”) for approval to market 5

mg and 10 mg dapagliflozin tablets, generic versions of AstraZeneca’s FARXIGA® drug product

(the “ANDA Products”), prior to expiration of U.S. Patent Nos. 6,414,126 (“the ’126 patent”)

6,515,117 (“the ’117 patent”), and 8,685,934 (“the ’934 patent”).

                                            PARTIES

        2.        Plaintiff AstraZeneca is a company operating and existing under the laws of

Sweden, with its principal place of business at S-151 85 Södertälje, Sweden.



ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 2 of 16 PageID #: 535




         3.       Plaintiff’s subsidiary, AstraZeneca Pharmaceuticals LP, is a limited partnership

operating and existing under the laws of Delaware, with its principal place of business at 1800

Concord Pike, Wilmington, Delaware 19803.

         4.       AstraZeneca is engaged in the business of creating, developing, and bringing to

market revolutionary biopharmaceutical products to help patients prevail against serious

diseases, including treatments for type 2 diabetes.          Through its subsidiary, AstraZeneca

Pharmaceuticals LP, AstraZeneca markets and sells FARXIGA® in this judicial district and

throughout the United States.

         5.       Upon information and belief, Zydus is a corporation organized under the laws of

New Jersey, having a principal place of business at 73 Route 31 North, Pennington, New Jersey

08534.

         6.       Upon information and belief, Zydus is a generic pharmaceutical company that

develops, manufactures, markets and distributes generic pharmaceutical products for sale in the

State of Delaware and throughout the United States.

                                   JURISDICTION AND VENUE

         7.       This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et

seq., and this Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

         8.       This Court has personal jurisdiction over Zydus by virtue of having conducted

business in Delaware, having availed itself of the rights and benefits of Delaware law such that it

should reasonably anticipate being haled into court in this judicial district, and having engaged in

systematic and continuous contacts with the State of Delaware through the marketing and sales

of generic drug products within this judicial district, through the receipt of revenue from the sales

                                                 -2-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 3 of 16 PageID #: 536




and marketing of generic drug products within this judicial district, and through its pursuit of

regulatory approval for Zydus’s ANDA Products to market and sell Zydus’s ANDA Products, if

approved, in this judicial district and to residents of this judicial district. Acorda Therapeutics

Inc. v. Mylan Pharm. Inc., 817 F.3d 755 (Fed. Cir. 2016), cert. denied sub nom. Mylan Pharm. v.

Acorda Therapeutics, 137 S. Ct. 625 (2017).

        9.        Upon information and belief, Zydus has been, and continues to be, the prime actor

in the drafting, submission, approval and maintenance of ANDA No. 211582.

        10.       On information and belief, if ANDA No. 211582 is approved, Zydus will market,

distribute, offer for sale, and/or sell Zydus’s ANDA Products in the United States, including in

Delaware, and will derive substantial revenue from the use or consumption of Zydus’s ANDA

Products in the State of Delaware.

        11.       On information and belief, if ANDA No. 211582 is approved, Zydus’s ANDA

Products will be marketed, distributed, offered for sale, and/or sold in Delaware; prescribed by

physicians practicing in Delaware; dispensed by pharmacies located within Delaware; and/or

used by patients in Delaware, all of which will have a substantial effect on Delaware.

        12.       If ANDA No. 211582 is approved, AstraZeneca will be harmed by Zydus’s

marketing, distribution, offer for sale, and/or sale of Zydus’s ANDA Product, including in

Delaware.

        13.       Upon information and belief, Zydus previously has availed itself of this forum by

litigating civil actions initiated in this jurisdiction. See, e.g., Millennium Pharm., Inc. v. Zydus

Pharm. (USA) Inc. et al., No. 1:17-cv-00423 (D. Del. May 24, 2017) (D.I. 9); Sanofi-Aventis

U.S. LLC et al. v. Zydus Pharm. (USA) Inc. et al., No. 1:17-cv-00034 (D. Del. Apr. 10, 2017 )

(D.I. 9); Astellas Pharma, Inc. et al. v. Zydus Pharm. (USA) Inc. et al., No. 1:16-cv-01167 (D.

                                                 -3-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 4 of 16 PageID #: 537




Del. Feb. 27, 2017) (D.I. 11); Amgen Inc. v. Zydus Pharm. (USA) Inc. et al., No. 1:16-cv- 00853

(D. Del. Apr. 28, 2017) (D.I. 99); Genzyme Corp. et al. v. Zydus Pharm. (USA) Inc., No. 1:16-

cv-00540 (D. Del. Jul. 20, 2016) (D.I. 10); Upsher-Smith Labs, Inc. v. Zydus Pharm. (USA) Inc.

et al., No. 1:16-cv-00248 (D. Del. Oct. 31, 2016) (D.I. 15). On information and belief, Zydus

also has affirmatively invoked this Court’s jurisdiction by asserting counterclaims in cases it has

litigated in Delaware. For example, Zydus asserted counterclaims in the cases listed above.

        14.        Moreover, Zydus has not objected to subject matter or personal jurisdiction in this

litigation before this Court, and has invoked the Court’s jurisdiction by filing counterclaims.

(See D.I. 9 at 2-3, Answer ¶¶ 7-13 (not contesting personal jurisdiction in Delaware); id. at 12-23

(asserting Counterclaims and Prayer for Relief)).

        15.        Venue is proper for this proceeding. Zydus has previously conceded that venue is

proper in Delaware at least in the cases listed above and has conceded that venue is proper in

Delaware for purposes of the counterclaims that it has filed in those cases.

        16.        Moreover, Zydus has not objected to venue in Delaware in this litigation before

this Court, and has conceded that venue is proper in Delaware for purposes of the counterclaims

that it has filed in this case. (See D.I. 9 at 4-5, Answer ¶ 14 (not contesting venue in Delaware);

id. at 12-23 (asserting Counterclaims and Prayer for Relief)).

                  FIRST COUNT FOR PATENT INFRINGEMENT (’126 PATENT)

        17.        AstraZeneca realleges, and incorporates in full herein, each preceding paragraph.

        18.        The U.S. Patent and Trademark Office (“PTO”) issued the ’126 patent on July 2,

2002, entitled “C-Aryl Glucoside SGLT2 Inhibitors and Method.” The ’126 patent identifies

Bruce Ellsworth, William N. Washburn, Philip M. Sher, Gang Wu, and Wei Meng as inventors



                                                  -4-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 5 of 16 PageID #: 538




of the claimed subject matter. A true and correct copy of the ’126 patent is attached hereto as

Exhibit A.

        19.       AstraZeneca is the owner of the ’126 patent by virtue of assignment and has the

right to enforce it.

        20.       The ’126 patent expires on October 4, 2020, excluding any pediatric exclusivity

or patent term extension.

        21.       The ’126 patent is directed to and claims, inter alia, compounds and methods for

treating diabetes and related diseases.

        22.       The ’126 patent is listed in Approved Drug Products with Therapeutic

Equivalence Evaluations (“the Orange Book”) for New Drug Application (“NDA”) No. 202293

for dapagliflozin propanediol tablets.

        23.       The FDA approved NDA No. 202293 on January 8, 2014, as an adjunct to diet

and exercise to improve glycemic control in adults with type 2 diabetes mellitus.

        24.       AstraZeneca markets dapagliflozin propanediol tablets in the United States,

through its Delaware subsidiary AstraZeneca Pharmaceuticals LP, under the trademark

FARXIGA®.

        25.       Upon information and belief, Zydus submitted ANDA No. 211582 to the FDA

under Section 505(j) of the Act, 21 U.S.C. § 355(j), seeking approval to manufacture, use,

import, offer to sell and sell Zydus’s ANDA Products in the United States.

        26.       By filing ANDA No. 211582, Zydus has necessarily represented to the FDA that

Zydus’s ANDA Products have the same active ingredient as FARXIGA®, has the same dosage

form and strength as FARXIGA®, and is bioequivalent to FARXIGA®.



                                                -5-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 6 of 16 PageID #: 539




        27.       Upon information and belief, Zydus is seeking approval to market Zydus’s

ANDA Products for the same approved indications as FARXIGA®.

        28.       AstraZeneca received a letter from Zydus dated March 20, 2018 (“the Notice

Letter”), purporting to include a Notice of Certification for ANDA No. 211582 under 21 U.S.C.

§ 355(j)(2)(B)(ii) and 21 C.F.R. § 314.95(c) as to the ’126 patent.

        29.       Zydus thus has actual knowledge of the ’126 patent.

        30.       Upon information and belief, under 35 U.S.C. § 271(e)(2)(A), Zydus has

infringed at least one claim including at least claim 1 of the ’126 patent by submitting, or causing

to be submitted, to the FDA, ANDA No. 211582 seeking approval to manufacture, use, import,

offer to sell or sell Zydus’s ANDA Products before the expiration date of the ’126 patent. Upon

information and belief, the products described in ANDA No. 211582 would infringe, either

literally or under the doctrine of equivalents, at least one claim including at least claim 1 of the

’126 patent under 35 U.S.C. § 271(e)(2)(A).

        31.       Upon information and belief, Zydus’s ANDA Products, if approved and

marketed, will infringe, either literally or under the doctrine of equivalents, at least one claim

including at least claim 1 and/or claim 26 of the ’126 patent under at least one of 35 U.S.C.

§ 271(a), (b), and/or (c).

        32.       Upon information and belief, Zydus will manufacture, market, import, use, sell

and/or offer to sell Zydus’s ANDA Products in the United States in connection with ANDA No.

211582 upon approval.

        33.       Upon information and belief, physicians and /or patients will directly infringe at

least one claim including at least claim 1 and/or claim 26 of the ’126 patent by the use of

Zydus’s ANDA Products upon approval.

                                                 -6-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 7 of 16 PageID #: 540




        34.       Upon information and belief, upon approval, Zydus will take active steps to

encourage the use of Zydus’s ANDA Products by physicians and/or patients with the knowledge

and intent that Zydus’s ANDA Products will be used by physicians and/or patients, in a manner

that infringes at least one claim including at least claim 26 of the ’126 patent for the pecuniary

benefit of Zydus. Pursuant to 21 C.F.R. § 314.94, Zydus is required to copy the FDA-approved

FARXIGA® labeling. Upon information and belief, Zydus will thus induce infringement of at

least one claim including at least claim 26 of the ’126 patent.

        35.       On information and belief, if the FDA approves ANDA No. 211582, Zydus will

sell or offer to sell Zydus’s ANDA Products specifically labeled for use in practicing at least one

claim including at least claim 26 of the ’126 patent, wherein Zydus’s ANDA Products are a

material part of the claimed invention, wherein Zydus knows that physicians will prescribe and

patients will use Zydus’s ANDA Products in accordance with the instructions and/or label

provided by Zydus in practicing at least one claim including at least claim 26 of the ’126 patent,

and wherein dapagliflozin tablets are not staple articles or commodities of commerce suitable for

substantial non-infringing use. Upon information and belief, Zydus will thus contribute to the

infringement of at least one claim including at least claim 26 of the ’126 patent.

        36.       Upon information and belief, Zydus’s actions relating to Zydus’s ANDA No.

211582 complained of herein were done by and for the benefit of Zydus.

        37.       If Zydus’s marketing and sale of Zydus’s ANDA Products prior to expiration of

the ’126 patent and all other relevant activities are not enjoined, AstraZeneca will suffer

substantial and irreparable harm for which there is no adequate remedy at law.

        38.       This Complaint is being filed before the expiration of the forty-five days from the

date AstraZeneca received the Notice Letter.

                                                 -7-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 8 of 16 PageID #: 541




              SECOND COUNT FOR PATENT INFRINGEMENT (’117 PATENT)

        39.       AstraZeneca realleges, and incorporates in full herein, each preceding paragraph.

        40.       The PTO issued the ’117 patent on February 4, 2003, entitled “C-Aryl Glucoside

SGLT2 Inhibitors and Method.”           The ’117 patent identifies Bruce Ellsworth, William N.

Washburn, and Wei Meng as inventors of the claimed subject matter. A true and correct copy of

the ’117 patent is attached hereto as Exhibit B.

        41.       AstraZeneca is the owner of the ’117 patent by virtue of assignment and has the

right to enforce it.

        42.       The ’117 patent expires on October 4, 2020, excluding any pediatric exclusivity

or patent term extension.

        43.       The ’117 patent is directed to and claims, inter alia, compounds and methods for

treating diabetes and related diseases.

        44.       The ’117 patent is listed in the Orange Book for NDA No. 202293 for

dapagliflozin propanediol tablets.

        45.       The Notice Letter dated March 20, 2018 purported to include a Notice of

Certification for ANDA No. 211582 under 21 U.S.C. § 355(j)(2)(B)(ii) and 21 C.F.R.

§ 314.95(c) as to the ’117 patent.

        46.       Zydus thus has actual knowledge of the ’117 patent.

        47.       Upon information and belief, under 35 U.S.C. § 271(e)(2)(A), Zydus has

infringed at least one claim including at least claim 1 of the ’117 patent by submitting, or causing

to be submitted, to the FDA, ANDA No. 211582 seeking approval to manufacture, use, import,

offer to sell or sell Zydus’s ANDA Products before the expiration date of the ’117 patent. Upon

information and belief, the products described in ANDA No. 211582 would infringe, either

                                                 -8-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 9 of 16 PageID #: 542




literally or under the doctrine of equivalents, at least one claim including at least claim 1 of the

’117 patent under 35 U.S.C. § 271(e)(2)(A).

        48.       Upon information and belief, Zydus’s ANDA Products, if approved and

marketed, will infringe, either literally or under the doctrine of equivalents, at least one claim

including at least claim 1 and/or claim 14 of the ’117 patent under at least one of 35 U.S.C.

§ 271(a), (b), and/or (c).

        49.       Upon information and belief, physicians and /or patients will directly infringe at

least one claim including at least claim 1 and/or claim 14 of the ’117 patent by the use of

Zydus’s ANDA Products upon approval.

        50.       Upon information and belief, upon approval, Zydus will take active steps to

encourage the use of Zydus’s ANDA Products by physicians and/or patients with the knowledge

and intent that Zydus’s ANDA Products will be used by physicians and/or patients, in a manner

that infringes at least one claim including at least claim 14 of the ’117 patent for the pecuniary

benefit of Zydus. Pursuant to 21 C.F.R. § 314.94, Zydus is required to copy the FDA-approved

FARXIGA® labeling. Upon information and belief, Zydus will thus induce infringement of at

least one claim including at least claim 14 of the ’117 patent.

        51.       On information and belief, if the FDA approves ANDA No. 211582, Zydus will

sell or offer to sell Zydus’s ANDA Products specifically labeled for use in practicing at least one

claim including at least claim 14 of the ’117 patent, wherein Zydus’s ANDA Products are a

material part of the claimed invention, wherein Zydus knows that physicians will prescribe and

patients will use Zydus’s ANDA Products in accordance with the instructions and/or label

provided by Zydus in practicing at least one claim including at least claim 14 of the ’117 patent,

and wherein dapagliflozin tablets are not staple articles or commodities of commerce suitable for

                                                 -9-
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 10 of 16 PageID #: 543




substantial non-infringing use. Upon information and belief, Zydus will thus contribute to the

infringement of at least one claim including at least claim 14 of the ’117 patent.

        52.       If Zydus’s marketing and sale of Zydus’s ANDA Products prior to expiration of

the ’117 patent and all other relevant activities are not enjoined, AstraZeneca will suffer

substantial and irreparable harm for which there is no adequate remedy at law.

              THIRD COUNT FOR PATENT INFRINGEMENT (’934 PATENT)

        53.       AstraZeneca realleges, and incorporates in full herein, each preceding paragraph.

        54.       The PTO issued the ’934 patent on April 1, 2014, entitled “Methods for Treating

Extreme Insulin Resistance in Patients Resistant to Previous Treatment with Other Anti-Diabetic

Drugs Employing an SGLT2 Inhibitor and Compositions Thereof.” The ’934 patent identifies

Paul Strumph, Stephanie Moran, and James List as inventors of the claimed subject matter. A

true and correct copy of the ’934 patent is attached hereto as Exhibit C.

        55.       AstraZeneca is the owner of the ’934 patent by virtue of assignment and has the

right to enforce it.

        56.       The ’934 patent expires on May 26, 2030, excluding any pediatric exclusivity or

patent term extension.

        57.       The ’934 patent is directed to and claims, inter alia, compounds and methods for

treating diabetes and related diseases.

        58.       The ’934 patent is listed in the Orange Book for NDA No. 202293 for

dapagliflozin propanediol tablets.

        59.       The Notice Letter dated March 20, 2018 purported to include a Notice of

Certification for ANDA No. 211582 under 21 U.S.C. § 355(j)(2)(B)(ii) and 21 C.F.R.

§ 314.95(c) as to the ’934 patent.

                                                 - 10 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 11 of 16 PageID #: 544




        60.       Zydus thus has actual knowledge of the ’934 patent.

        61.       Upon information and belief, Zydus’s ANDA Products, if approved and

marketed, will infringe, either literally or under the doctrine of equivalents, at least one claim

including at least claim 8 of the ’934 patent under at least one of 35 U.S.C. § 271(b) and/or (c).

        62.       Upon information and belief, physicians and/or patients will directly infringe at

least one claim including at least claim 8 of the ’934 patent by the use of Zydus’s ANDA

Products upon approval.

        63.       Upon information and belief, upon approval, Zydus will take active steps to

encourage the use of Zydus’s ANDA Products by physicians and/or patients with the knowledge

and intent that Zydus’s ANDA Products will be used by physicians and/or patients, in a manner

that infringes at least one claim including at least claim 8 of the ’934 patent for the pecuniary

benefit of Zydus. Pursuant to 21 C.F.R. § 314.94, Zydus is required to copy the FDA-approved

FARXIGA® labeling. Upon information and belief, Zydus will thus induce infringement of at

least one claim including at least claim 8 of the ’934 patent.

        64.       On information and belief, if the FDA approves ANDA No. 211582, Zydus will

sell or offer to sell Zydus’s ANDA Products specifically labeled for use in practicing at least one

claim including at least claim 8 of the ’934 patent, wherein Zydus’s ANDA Products are a

material part of the claimed invention, wherein Zydus knows that physicians will prescribe and

patients will use Zydus’s ANDA Products in accordance with the instructions and/or label

provided by Zydus in practicing at least one claim including at least claim 8 of the ’934 patent,

and wherein dapagliflozin tablets are not staple articles or commodities of commerce suitable for

substantial non-infringing use. Upon information and belief, Zydus will thus contribute to the

infringement of at least one claim including at least claim 8 of the ’934 patent.

                                                - 11 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 12 of 16 PageID #: 545




        65.        If Zydus’s marketing and sale of Zydus’s ANDA Products prior to expiration of

the ’934 patent and all other relevant activities are not enjoined, AstraZeneca will suffer

substantial and irreparable harm for which there is no adequate remedy at law.

                                      PRAYER FOR RELIEF

        WHEREFORE, AstraZeneca respectfully requests that the Court enter judgment in its

favor and against Defendant Zydus on the patent infringement claims set forth above and

respectfully requests that this Court:

        1.         enter a judgment under 35 U.S.C. § 271(e)(2)(A) that Zydus has infringed one or

more claims of the ’126 patent through Zydus’s submission of ANDA No. 211582 to the FDA to

obtain approval to manufacture, use, import, offer to sell and sell Zydus’s ANDA Products in the

United States before the expiration of the ’126 patent, including any extensions and/or additional

periods of exclusivity to which AstraZeneca is or becomes entitled;

        2.         enter a judgment under 35 U.S.C. § 271(a), (b), and/or (c) that Zydus’s

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States of Zydus’s ANDA Products prior to the expiration of the ’126 patent, including

any extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes

entitled, constitutes infringement of one or more claims of said patent under 35 U.S.C. § 271 (a),

(b), and/or (c);

        3.         order that the effective date of any approval by the FDA of Zydus’s ANDA

Products be a date that is not earlier than the expiration date of the ’126 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled,

or such later date as the Court may determine;



                                                - 12 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 13 of 16 PageID #: 546




        4.         enjoin Zydus, and all persons acting in concert with Zydus, from the manufacture,

use, import, offer for sale and sale of Zydus’s ANDA Products until the expiration of the ’126

patent, including any extensions and/or additional periods of exclusivity to which AstraZeneca is

or becomes entitled, or such later date as the Court may determine;

        5.         enjoin Zydus, and all persons acting in concert with Zydus, from seeking,

obtaining or maintaining approval of Zydus’s ANDA No. 211582 until the expiration of the ’126

patent, including any extensions and/or additional periods of exclusivity to which AstraZeneca is

or becomes entitled, or such later date as the Court may determine;

        6.         award damages or other monetary relief to AstraZeneca if Zydus engages in

commercial manufacture, use, offers to sell, sale, or importation in or into the United States of

Zydus’s ANDA Products prior to the latest expiration date of the ’126 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled;

        7.         enter a judgment under 35 U.S.C. § 271(e)(2)(A) that Zydus has infringed one or

more claims of the ’117 patent through Zydus’s submission of ANDA No. 211582 to the FDA to

obtain approval to manufacture, use, import, offer to sell and sell Zydus’s ANDA Products in the

United States before the expiration of the ’117 patent, including any extensions and/or additional

periods of exclusivity to which AstraZeneca is or becomes entitled;

        8.         enter a judgment under 35 U.S.C. § 271(a), (b), and/or (c) that Zydus’s

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States of Zydus’s ANDA Products prior to the expiration of the ’117 patent, including

any extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes

entitled, constitutes infringement of one or more claims of said patent under 35 U.S.C. § 271(a),

(b), and/or (c);

                                                 - 13 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 14 of 16 PageID #: 547




        9.        order that the effective date of any approval by the FDA of Zydus’s ANDA

Products be a date that is not earlier than the expiration date of the ’117 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled,

or such later date as the Court may determine;

        10.       enjoin Zydus, and all persons acting in concert with Zydus, from the manufacture,

use, import, offer for sale and sale of Zydus’s ANDA Products until the expiration of the ’117

patent, including any extensions and/or additional periods of exclusivity to which AstraZeneca is

or becomes entitled, or such later date as the Court may determine;

        11.       enjoin Zydus, and all persons acting in concert with Zydus, from seeking,

obtaining or maintaining approval of Zydus’s ANDA No. 211582 until the expiration of the ’117

patent, including any extensions and/or additional periods of exclusivity to which AstraZeneca is

or becomes entitled, or such later date as the Court may determine;

        12.       award damages or other monetary relief to AstraZeneca if Zydus engages in

commercial manufacture, use, offers to sell, sale, or importation in or into the United States of

Zydus’s ANDA Products prior to the latest expiration date of the ’117 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled;

        13.       enter a judgment under 35 U.S.C. § 271(b) and/or (c) that Zydus’s commercial

manufacture, use, offer for sale, or sale within the United States, or importation into the United

States of Zydus’s ANDA Products prior to the expiration of the ’934 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled,

constitutes infringement of one or more claims of said patent under 35 U.S.C. § 271(b) and/or

(c);



                                                - 14 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 15 of 16 PageID #: 548




        14.       enjoin Zydus, and all persons acting in concert with Zydus, from the manufacture,

use, import, offer for sale and sale of Zydus’s ANDA Products until the expiration of the ’934

patent, including any extensions and/or additional periods of exclusivity to which AstraZeneca is

or becomes entitled, or such later date as the Court may determine;

        15.       award damages or other monetary relief to AstraZeneca if Zydus engages in

commercial manufacture, use, offers to sell, sale, or importation in or into the United States of

Zydus’s ANDA Products prior to the latest expiration date of the ’934 patent, including any

extensions and/or additional periods of exclusivity to which AstraZeneca is or becomes entitled;

        16.       declare this to be an exceptional case under 35 U.S.C. §§ 285 and 271(e)(4) and

award AstraZeneca costs, expenses and disbursements in this action, including reasonable

attorney fees; and

        17.       award such further and other relief as this Court deems proper and just.




                                                 - 15 -
ME1 29863286v.1
Case 1:18-cv-00664-RGA Document 37 Filed 03/13/19 Page 16 of 16 PageID #: 549




DATED: March 13, 2019               McCarter & English, LLP

                                    /s/ Daniel M. Silver
                                    Michael P. Kelly (#2295)
                                    Daniel M. Silver (#4758)
                                    McCarter & English, LLP
                                    Renaissance Centre
                                    405 N. King Street, 8th Floor
                                    Wilmington, Delaware 19801
                                    (302) 984-6300
                                    mkelly@mccarter.com
                                    dsilver@mccarter.com

                                    Of Counsel:

                                    Charles E. Lipsey
                                    Ryan P. O’Quinn
                                    Finnegan, Henderson, Farabow, Garrett &
                                    Dunner, L.L.P.
                                    11955 Freedom Drive
                                    Reston, VA 20190
                                    (571) 203-2700
                                    (202) 208-4400 (fax)
                                    Charles.Lipsey@finnegan.com
                                    Ryan.O'Quinn@finnegan.com

                                    Jill K. MacAlpine
                                    Finnegan, Henderson, Farabow, Garrett &
                                    Dunner, L.L.P.
                                    901 New York Ave., N.W.
                                    Washington, D.C. 20001
                                    (202) 408-4000
                                    (202) 408-4400 (fax)
                                    Jill.MacAlpine@finnegan.com




                                    - 16 -
ME1 29863286v.1
